Case 7:20-mj-02688 Document 1 Filed on 12/04/20 in TXSD Page 1 of 3




                                              M-20-2688-M
                                                          United States Courts
                                                        Southern District of Texas
                                                                 FILED
                                                            December 04, 2020
                                                                      
                                                      David J. Bradley, Clerk of Court




Dec. 4, 2020 at 8:19 a.m.
Case 7:20-mj-02688 Document 1 Filed on 12/04/20 in TXSD Page 2 of 3
Case 7:20-mj-02688 Document 1 Filed on 12/04/20 in TXSD Page 3 of 3
